Citation Nr: 1137751	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  07-37 583	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to apportionment of the Veteran's Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Veteran Represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969, and from August 1979 to December 1990.  The Appellant is seeking apportionment of the Veteran's VA benefits on the basis of being his spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision by the VA Regional Office (RO) in Hartford, Connecticut, which denied the apportionment claim on the basis that the Appellant could no longer be recognized as the Veteran's dependent wife as a result of a divorce decree issued in August 2006.


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, the Board received notification from the Appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Appellant submitted a statement in June 2008 which she stated that she was "now closing this claim," i.e., she withdrew her appeal for apportionment of the Veteran's VA benefits.  The Veteran's accredited representative also contended that the Appellant had withdrawn her appeal, as detailed in a May 2011 statement.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


